Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2019

                                    No. 04-18-00401-CR

                                  Alberto VERASTEGUI,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 14,031CR
                         Honorable Robert Cadena, Judge Presiding


                                       ORDER
          Appellant’s motion for rehearing is due August 8, 2019. On August 6, 2019, appellant
filed a motion requesting an extension of time until August 23, 2019 to file rehearing. After
consideration, we GRANT appellant’s request. The new due date for appellant’s motion for
rehearing is August 23, 2019.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court